Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 1 of 8   PageID #:
                                  2018



 LAW OFFICES OF RONALD RICHARDS & ASSOCIATES, APC
 Ronald Richards, Esq. SBN 1767246
 P.O. BOX 11480
 BEVERLY HILLS, CA 90213
 Telephone: 310-556-1001
 Facsimile: 310-277-3325
 Email: ron@ronaldrichards.com

 Law Office of Leighton K Lee
 222 Merchant Street, Suite 201
 Honolulu, Hawai`i 96813
 T-808.531.3244
 F-855.645.1286
 (Local counsel)

 Attorneys for Norman Akau, III


                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 United States of America                  CR. NO. 1:19-cr-00099-DKW-9

          vs.                              REPLY BRIEF IN SUPPORT OF
                                           NORMAN AKAU’S MOTION FOR A
                                           BOND AND REVOCATION OF HIS
                                           DETENTION ORDER
 Norman Akau, III

                Defendant.




        REPLY BRIEF IN SUPPORT OF MOTION FOR BOND AND
             REVOCATION OF HIS DETENTION ORDER




                                      0
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 2 of 8             PageID #:
                                  2019



       Defendant Norman Akau (“Akau” or “Defendant”) hereby submits the

   following reply brief:

       One of the sureties was confused as to the different types of bonds, an

   appearance bond and a condition bond. This is not common in all parts of the

   country so even counsel was unaware of this anomaly. When counsel

   inquired with Mr. Akau, he was under the misguided impression that if the

   defendant committed a traffic offense, he would lose his house.

       Counsel advised him that was not the case and he now has no objection

   to a conditions bond.

       Counsel then checked with the government who confirmed to counsel

   Mr. Akau’s home would not be forfeited for a traffic offense. Neither

   defense counsel nor government counsel has heard of the loss of a house for a

   traffic violation. This was the impression Mr. Akau received when he was

   interviewed. Hopefully this removal of his objection resolves this issue.

       Counsel then spoke to pretrial who informed him that the Court can order

   a conditions bond on certain cases but is not requiring one on this case.

   Therefore, whatever bond the Court would order, Mr. Akau’s father would

   agree to the conditions. This was simply confusing when he was first

   explained his options.




                                          1
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 3 of 8            PageID #:
                                  2020



       Second, the pretrial report does not acknowledge that the presumption

   relating to detention based upon the plea agreement has changed. Counsel

   checked with pretrial who informed him they do not look at the standard

   when they make their recommendations whether it is presumption case for

   detention or a non-presumption case.

       However, since the agreed upon plea is to 18 USC 1962(d) only, this

   takes it away from a presumption of detention that can be rebutted to a

   presumption of bail. The burden is clear and convincing evidence of a

   danger to the community. The fact that the pretrial report does not analyze

   the presumption or lack of presumption limits respectfully limits some of its

   value in this case as the thrust of the motion is based upon changed

   circumstances and the charge the parties have agreed to resolve the case with

   is a non-presumption charge leaving the weight of the evidence for bail. The

   government did not oppose the motion. The government simply deferred to

   the Court to decide the issue raised by the defense.   The deferral combined

   with the presumption in favor of granting bond should tilt the scales in this

   case for a bond.

       The report bases its perceived danger finding on events that took place

   over 26 years ago with an ancient 25-year-old conviction, as well as the




                                          2
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 4 of 8           PageID #:
                                  2021



   instant offense. Yet, the instant offense is not a presumption offense. This

   simply is not clear and convincing evidence as a matter of law.

       Only a limited class of defendants is subject to pretrial danger based upon

   a danger to the community. Due to the policies of pretrial, the report does

   not analyze for the Court that presumption is in favor of setting a bond for the

   defendant and provides no analysis as to why an ancient conviction is clear

   and convincing evidence under the law of a danger to the community. The

   law is clear, this is not a presumption charge so the Defendant is confident

   the Court will address this and counsel will make additional arguments at the

   hearing that are better said orally then on the docket.

       ADDITIONAL AUTHORITY

       The Defendant notes that the report stated that no rebuttable presumption

   under 18 U.S.C. § 3142(e)(2) or (e)(3) applies to Defendant in this case. The

   report also concedes defendant is not a flight risk.

       “Under the statutory scheme set forth in the Bail Reform Act, ‘it is only a

   limited group of offenders who should be denied bail pending trial.’ ” United

   States v. Enix, 1:15-CR-00142 EAW, 2016 WL 3960905, at *2 (W.D.N.Y.

   Jul. 21, 2016) (quoting United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir.

   2007).




                                           3
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 5 of 8            PageID #:
                                  2022



       Bail is granted in many RICO cases. (See United States v. Capolongo,

   No. 16-8284-CR, 2016 WL 4272371, at *5 (S.D. Fla. Aug. 10, 2016), finding

   detention would not a just result, United States v. Enix, 2016 WL 3960905,

   supra, holding that clear and convincing evidence needs to be presented of

   danger to the community finding for bail in a RICO case.)

       The crux of the constitutional justification for preventive detention under

   the Bail Reform Act is that “[w]hen the Government proves by clear and

   convincing evidence that an arrestee presents an identified and articulable

   threat to an individual or the community, ... a court may disable the arrestee

   from executing that threat.” (Salerno, 481 U.S. at 751, 107 S.Ct. 2095.)

   Therefore, to order a defendant preventatively detained, a court must identify

   an articulable threat posed by the defendant to an individual or the

   community.

       The threat need not be of physical violence and may extend to “non-

   physical harms such as corrupting a union.” (United States v. King, 849 F.2d

   485, 487 n.2 (11th Cir. 1988) (quoting S. REP. NO. 98–225, at 3 (1984), as

   reprinted in 1984 U.S.C.C.A.N. 3182, 3195–96). But it must be clearly

   identified. (See Salerno, 481 U.S. at 750, 107 S.Ct. 2095 (noting that the Act

   applies in “narrow circumstances” where “the Government musters

   convincing proof that the arrestee, already indicted or held to answer for a


                                          4
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 6 of 8             PageID #:
                                  2023



   serious crime, presents a demonstrable danger to the community”); cf.

   Tortora, 922 F.2d at 894 (Breyer, C.J., concurring) (reversing an order of

   release where the district court failed to “carefully analyze[ ] the danger [the

   defendant] posed”).)

       Detention cannot be based on a finding that the defendant is unlikely to

   comply with conditions of release absent the requisite finding of

   dangerousness or risk of flight; otherwise the scope of detention would

   extend beyond the limits set by Congress. As we observed of the Bail Reform

   Act of 1966, “[t]he law requires reasonable assurance[,] but does not demand

   absolute certainty” that a defendant will comply with release conditions

   because a stricter regime “would be only a disguised way of compelling

   commitment in advance of judgment.” (United States v. Alston, 420 F.2d 176,

   178 (D.C. Cir. 1969), accord, see United States v. Munchel, 991 F.3d 1273,

   1282–83 (D.C. Cir.), judgment entered, 844 F. App'x 373 (D.C. Cir. 2021),

   reversing a detention order of one of the capital rioters.)

       “Under the statutory scheme set forth in the Bail Reform Act, ‘it is only a

   limited group of offenders who should be denied bail pending trial.’ ” (United

   States v. Enix, 1:15-CR-00142 EAW, 2016 WL 3960905, at *2 (W.D.N.Y. Jul.

   21, 2016) (quoting United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007)). In

   Enix, the defendant was charged with a racketeering conspiracy and was alleged


                                           5
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 7 of 8             PageID #:
                                  2024



   to have played a leadership role in the violent conspiracy. Id. at *6. The court

   stated that “[t]here is no per se rule requiring the detention of a defendant pending

   trial who is charged in a racketeering conspiracy....” Id. at *10. The court then

   denied detention and imposed strict conditions of release. Id. at *15. The Enix

   court stated, “[o]ur system of justice requires more than presented here before an

   individual’s liberty is taken away while under a presumption of innocence. In this

   case, with this defendant, based upon the record before this Court, detention

   without bail would not be a just result.” Id. at * 14.


       Due to the above, this Court can fashion conditions that can prevent a

   danger the community with intensive monitoring of the defendant. The

   defendant has no history of court or bond violations, he knows how to follow

   the rules and orders of the Court.

       Mr. Akau, resolving his case with a plea agreement that provides him

   hope and options, is not part of the limited class of offenders that warrant

   pretrial detention after almost a year of custody time.

       Mr. Akau’s case, as applied to him, warrants a bond. Defendants that

   resolve their cases early and take advantage of a plea offer do not fit into a

   limited class of detained defendants preventive detention was targeted to

   address.




                                            6
Case 1:19-cr-00099-DKW-KJM Document 239 Filed 06/03/21 Page 8 of 8   PageID #:
                                  2025



    DATED: June 3, 2021



                                     LAW OFFICES OF RONALD
                                     RICHARDS & ASSOCIATES, APC

                                     /s Ronald Richards
                                     ____________________________
                                     By: Ronald Richards, Esq.
                                     Attorney for Defendant




                                      7
